       Case 18-32895-KRH          Doc 26    Filed 10/12/18 Entered 10/12/18 16:36:17             Desc Main
                                            Document     Page 1 of 3
                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

In re: Gayle M. Graves                                )                 Case No:      18-32895
                                                      )                 Chapter 13

                                      OBJECTION TO CONFIRMATION
            COMES NOW, Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, and moves this
Court to deny confirmation of the Chapter 13 Plan filed on September 19, 2018, for the cause as follows:

         1. The Debtor filed this Chapter 13 Petition on June 2, 2018 under 11 U.S.C. Chapter 13, now pending
            in the United States Bankruptcy Court, Eastern District of Virginia, Richmond Division.

         1. This Objection is filed pursuant to 11 U.S.C. 1325.

         2. The proposed plan fails to fully address the secured arrearage claim as filed.

        WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, Susan H. Call,
respectfully moves the Court to deny confirmation of the Debtors’ proposed Chapter 13 Plan as filed with the
Court, and for such further and other relief as in the premises may seem just.

Date: October 12, 2018                                        /s/Susan H. Call
                                                              Susan H. Call, Counsel for
                                                              Carl M. Bates
                                                              Chapter 13 Trustee


                                               Certificate of Service

        I hereby certify that on October 12, 2018, I have mailed or hand-delivered a true copy of the foregoing
Objection to Confirmation to the debtor(s), Gayle M. Graves, 7525 Silver Mist Ave., Richmond, VA 23237 and
electronically sent to debtor’s attorney, Julia Bonham Adair, Esquire, hathawayadair@gmail.com.

                                                                        /s/Susan H. Call
                                                                        Susan H. Call, Counsel for
                                                                        Carl M. Bates, Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 18-32895-KRH           Doc 26    Filed 10/12/18 Entered 10/12/18 16:36:17             Desc Main
                                             Document     Page 2 of 3
                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

In re: Gayle M. Graves                                 )              Case No:        18-32895
                                                       )              Chapter 13

         Debtor Address         7525 Silver Mist Avenue
                                Richmond, VA 23237

         Last four digits of Social Security No(s).:   1940

                               NOTICE OF OBJECTION TO CONFIRMATION

        Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, has filed papers with the Court
objecting to confirmation of your Chapter 13 Plan, which was filed in this case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one).

        If you do not want the Court to grant the relief sought in the Objection, or if you want the Court to
consider your views on the Objection, then on or before three (3) days before the date of the hearing, you or
your attorney must:

   X             File with the court, at the address shown below, a written request for a hearing [or a written
response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for hearing (or response) to
the court for filing, you must mail it early enough so the court will receive it on or before the date stated above.

                                        Clerk of Court
                                        United States Bankruptcy Court
                                        701 East Broad Street, Suite 4000
                                        Richmond, VA 23219

                  You must also mail a copy to:

                                        Susan H. Call, Counsel for
                                        Carl M. Bates
                                        Chapter 13 Trustee
                                        P.O. Box 1819
                                        Richmond, VA 23218




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 18-32895-KRH         Doc 26    Filed 10/12/18 Entered 10/12/18 16:36:17            Desc Main
                                           Document     Page 3 of 3

              Attend a hearing to be scheduled at a later date. You will receive separate notice of hearing. If
no timely response has been filed opposing the relief requested, the court may grant the relief without
holding a hearing.

  X            Attend the hearing on the objection scheduled to be held on November 7, 2018 at 11:10 am at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5000.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the objection and may enter an order granting that relief.

Date: October 12, 2018                                       /s/Susan H. Call
                                                             Susan H. Call, Counsel for
                                                             Carl M. Bates
                                                             Chapter 13 Trustee
                                                             P.O. Box 1819
                                                             Richmond, VA 23218-1819
                                                             VSBN 34367



                                             Certificate of Service

       I hereby certify that on October 12, 2018, I have mailed or hand-delivered a true copy of the foregoing
Notice of Objection to Confirmation to the debtor(s) Gayle M. Graves, 7525 Silver Mist Ave., Richmond, VA
23237 and electronically sent to debtor’s attorney, Julia Bonham Adair, Esquire, hathawayadair@gmail.com.


                                                                      /s/Susan H. Call
                                                                      Susan H. Call, Counsel for
                                                                      Carl M. Bates
                                                                      Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
